


EXHIBIT 10.1




SECOND LOAN MODIFICATION AGREEMENT




This Second Loan Modification Agreement (“Second Modification”) modifies the
Credit Agreement dated February 11, 2013 (“Agreement”), regarding a revolving
line of credit currently in the maximum principal amount of $40,000,000 (the
“Loan”), executed by BLUE NILE, INC. ("Borrower") and U.S. BANK NATIONAL
ASSOCIATION ("Lender"). Terms used in this Second Modification and defined in
the Agreement shall have the meaning given to such terms in the Agreement. For
mutual consideration, Borrower and Lender agree to amend the Agreement as
follows:
1.    Line Termination Date. Section 1.10 of the Agreement is modified to extend
the Line Termination Date to February 28, 2016.
2.    Sanctions.
(a)    Definitions. The following definitions are added to Article 1 of the
Agreement:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (c) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes, or other pollutants, including
petroleum or petroleum distillates, asbestos, or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and any
other substances or wastes of any nature regulated pursuant to any Environmental
Law.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those





SECOND MODIFICATION    - 1 -    54012-019 / 807029

--------------------------------------------------------------------------------




administered by OFAC or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.
(b)    Representations and Warranties. A new Section 4.13 is added to the
Agreement to read as follows, and Borrower makes this representation as of the
date of this Second Modification:
4.13    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a)    Borrower, its Subsidiaries and their respective officers and employees
and to the knowledge of Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of Borrower, any Subsidiary or to the knowledge of Borrower or such
Subsidiary any of their respective directors, officers or employees is a
Sanctioned Person. No Advance, use of the proceeds of any Advance, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.
(b)    Neither the making of Advances hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.
(c)    Affirmative Covenants.
(i)    Section 5.1 of the Agreement is amended to read as follows:
5.1    Use of Proceeds. Use the proceeds of the Revolving Loan for acquisitions
and other general corporate purposes, and not request any Advance, nor use, and
Borrower shall ensure that its Subsidiaries and its respective directors,
officers, employees, and agents shall not use, the proceeds of any Advance
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (b) in any manner that would result in
the violation of any applicable Sanctions.
(ii)    Section 5.10 of the Agreement is amended to read as follows:
5.10    Compliance with Laws. Comply in all material respects with all laws,
regulations, and court orders applicable to Borrower's (and any Subsidiary’s)
business; and comply, and cause each Subsidiary to comply, in all material
respects, with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees, or awards to which it may be subject including, without
limitation, all Environmental Laws, Anti-Corruption Laws, and applicable
Sanctions.
(iii)    A new Section 5.13 is added to the Agreement, to read as follows:
5.13    PATRIOT Act Compliance. Provide, and cause each Subsidiary to provide,
such information and take such actions as are reasonably requested by Lender in
order to assist Lender in maintaining compliance with the PATRIOT Act.
3.    Modification Fee. Borrower shall pay to Lender a modification fee of
$60,000 upon execution of this Second Modification.
4.    Representations and Warranties. When Borrower signs this Second
Modification, Borrower represents and warrants to Lender that: (a) there is no
event that is, or with notice or lapse of time or both would be, a Default under
the Agreement except those events, if any, that have been disclosed in writing
to Lender or waived in writing by Lender, (b) the representations and warranties
in the Agreement are true as





SECOND MODIFICATION    - 2 -    54012-019 / 807029

--------------------------------------------------------------------------------




of the date of this Second Modification as if made on the date of this Second
Modification, (c) this Second Modification does not conflict with any law,
agreement, or obligation by which Borrower is bound, and (d) this Second
Modification is within Borrower's powers, has been duly authorized, and does not
conflict with any of Borrower's governing documents.
5.    Conditions. This Second Modification will be effective upon satisfaction
of the following conditions:
(a)    If required by Lender, Borrower shall have delivered to Lender such
resolution and/or certificate of incumbency as may be deemed necessary to
evidence that the execution, delivery, and performance by Borrower of this
Second Modification and any instrument or agreement required under this Second
Modification have been duly authorized.
(b)    Payment by Borrower of the modification fee referenced in Section 3
above.
(c)    Payment by Borrower of costs, expenses, and attorneys' fees incurred by
Lender in connection with this Second Modification.
6.    Other Terms. Except as specifically amended by this Second Modification or
any prior amendment, all other terms, conditions, and definitions of the
Agreement, and all other documents, instruments, or agreements entered into with
regard to the Loan, shall remain in full force and effect.


 
DATED as of February 17, 2015.
 
Borrower:
BLUE NILE, INC.
 
 
Lender:
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
By
/S/ David Binder
 
By
/S/ Anna Burnatowski
 
David Binder, CFO
 
 
Anna Burnatowski, Vice President








SECOND MODIFICATION    - 3 -    54012-019 / 807029